Citation Nr: 0624519	
Decision Date: 08/11/06    Archive Date: 08/18/06

DOCKET NO.  03-00 662	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for post-traumatic stress 
syndrome (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. W. Harley, Associate Counsel


INTRODUCTION

The veteran had active service from February 1971 through 
July 1973.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas.  The veteran has since 
relocated, so the New Orleans, Louisiana, RO is now the 
agency of original jurisdiction.

In January 2006, the veteran submitted a statement claiming 
service connection for an arthritic wrist condition secondary 
to his service-connected left hand disability.  This matter 
has not yet been developed, so it is REFERRED to the RO for 
appropriate action.


FINDINGS OF FACT

The veteran has withdrawn his claim seeking entitlement to 
service connection for PTSD.


CONCLUSION OF LAW

The appeal of the issue of entitlement to service connection 
for the cause of the veteran's death is dismissed.  38 
U.S.C.A. § 7105 (West 2002);  
38 C.F.R. § 20.204 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In January 2006, the veteran, by way of his representative, 
filed a written statement indicating that he wanted to 
withdraw his claim for entitlement to service connection for 
PTSD.  38 C.F.R. § 20.204 provides for the withdrawal of an 
appeal to the Board by the submission of a written request to 
that effect at any time before the Board promulgates a final 
decision on the matter in question.  As the claim has been 
withdrawn, there is no longer an allegation of error of fact 
or law with respect to the determination that had been 
previously appealed.  Dismissal of the appeal is the 
appropriate action.  See 38 U.S.C.A. § 7105(d). 


ORDER

The appeal of the claim for entitlement to service connection 
for PTSD is dismissed.



____________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


